Citation Nr: 0521578	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-03 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
irritable bowel syndrome (IBS)/gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for hypertension 
secondary to the service-connected post traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for peripheral vascular 
disease (PVD) secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This appeal arose from a September 2003 rating decision of 
the Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
IBS/GERD; a 10 percent disability evaluation was assigned.  A 
rating action was issued in January 2004 which denied service 
connection for hypertension and PVD.

The issues of entitlement to service connection for 
hypertension secondary to the service-connected post 
traumatic stress disorder (PTSD) and entitlement to service 
connection for peripheral vascular disease (PVD) secondary to 
service-connected PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

The veteran has raised a claim for service connection for 
diabetes mellitus.  See the December 27, 2004 statement from 
the veteran.  As this claim is not ready for appellate review 
at this time, it is hereby referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected IBS/GERD is manifested by 
complaints of a little bit of indigestion per day, four to 
five bowel movements a day, with no evidence of anemia, 
hemetemesis or melena and normal bowel sounds.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected IBS/GERD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107(a) (West 2002); 
38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Codes (DCs) 7319, 7346 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In the instant case, the veteran was provided with a VCAA 
notice letter in August 2003.  He was informed of the 
evidence that was needed to substantiate his claim.  He was 
also told what evidence and information he should obtain and 
what evidence and information VA would obtain in his behalf.  
In addition, the October 2003 statement of the case (SOC) 
contained the relevant notice and assistance regulations.  
Moreover, the veteran indicated that he had not sought any 
treatment for his IBS/GERD over the past eight years; 
therefore, there does not appear to be any outstanding 
treatment records that must be obtained prior to a decision.  
Finally, a VA examination was conducted in August 2003.  The 
Board therefore finds that all pertinent evidence needed to 
decide the veteran's claim has been obtained and the Board 
will proceed to the merits of the claim.


Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran was examined by VA in October 1996.  He had no 
anemia, no vomiting and no hemetemesis or melena.  He stated 
that he had indigestion that was like heartburn, which he 
stated he had approximately 25 times a year.  The diagnosis 
was episodic pyrosis related to certain foods.  

In August 2003, the veteran submitted a statement in which he 
indicated that his bowel condition had worsened over the 
previous five years.  He reported having four to five bowel 
movements a day.  He said that he would self-treat with 
Rolaids and Maalox, which he took eight to ten times a day.

VA re-examined the veteran in August 2003.  He commented that 
it had been eight years since he had seen a doctor; rather, 
he treated his complaints with over-the-counter medications.  
He referred to suffering from a little bit of indigestion 
every day and four to five bowel movements per day.  He said 
that he would miss four to five days of work a week because 
of his indigestion and irritable bowel syndrome.  He denied 
vomiting any blood and denied having blood in his stool.  He 
had intentionally lost 25 pounds over the past year.  The 
examination noted normal bowel sounds.  The diagnoses were 
IBS and GERD.  


Analysis

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

According to DC 7319, a 10 percent evaluation is justified 
for moderate irritable colon syndrome, with frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
evaluation requires a severe disorder, with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.

According to DC 7346, a 10 percent evaluation for a hiatal 
hernia may be assigned when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected IBS/GERD is not warranted under either potentially 
applicable DC.  While the veteran has stated that he 
experiences four to five bowel movements per day, there is no 
objective indication that he suffers from severe diarrhea or 
from alternating diarrhea and constipation.  Nor is there any 
objective evidence that his bowel complaints are accompanied 
by more or less constant abdominal distress.  There is also 
no suggestion that he suffers from persistent epigastric 
distress with dysphagia, pyrosis or regurgitation, along with 
substernal, arm or shoulder pain that produces considerable 
impairment of health.  Rather, while he does report having 
heartburn, there is no objective indication that he has 
experienced any of these symptoms to a degree that his 
overall health has been considerably impaired.  He has had no 
melena, hemetemesis, and no anemia.  Other than a deliberate 
weight loss of 25 pounds, his weight has been stable.  The 
Board finds that the 10 percent disability evaluation 
currently assigned adequately compensates the veteran for his 
complaints of a "little bit" of daily indigestion and his 
frequent bowel movements (four to five a day).  Therefore, 
there is no indication that the veteran's condition is more 
than 10 percent disabling.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected IBS/GERD.


ORDER

An evaluation in excess of 10 percent for the service-
connected IBS/GERD is denied.




REMAND

The veteran has contended that service connection should be 
awarded for hypertension and peripheral vascular disease 
(PVD) as secondary to his service-connected PTSD.  He has 
stated that his service-connected PTSD has caused or 
aggravated these conditions.  

In reviewing the evidence of record, the Board notes that, in 
the September 2003 VA examination report, the examiner 
rendered the opinion that it was less than likely that his 
hypertension or peripheral vascular disease were related to 
his service-connected PTSD.  However, as noted by the 
veteran's representative, the statement of the examiner as to 
whether the service-connected PTSD aggravated his 
hypertension and PVD was inadequate because the examiner did 
not reach any conclusion or render an opinion on the matter.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (holding that, 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  Given that the VA examination conducted in 
September 2003 does not contain an opinion as to aggravation, 
it is found that the examination in question is inadequate 
for rating purposes.

Under these circumstances, this case will be REMANDED to the 
AMC for the following:

1.  The veteran should be afforded 
complete cardiovascular and arteries 
examinations.  After a complete review of 
the evidence of record, the examiners 
must each render an opinion as to whether 
the veteran's hypertension and peripheral 
vascular disease have undergone 
aggravation proximately due to or the 
result of his service-connected PTSD.  
All indicated special studies or tests 
must be conducted.  A complete rationale 
for the opinions expressed must be 
provided.

2.  If the veteran's claims remain 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board for appropriate 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


